Citation Nr: 1119281	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  06-34 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of dental trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1966 to February 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2009, the RO granted service connection and 10 percent ratings each for bilateral peripheral neuropathy of the lower extremities.  The same day, the Veteran provided a statement relevant to diabetes mellitus and associated secondary disorders.  Although the Veteran addressed issues of neuropathy in other body areas, the Veteran did not express timely disagreement with the assigned rating for the lower extremities.  Therefore, as service connection for peripheral neuropathy of the bilateral lower extremities was granted, the issues are no longer before the Board on appeal.  

The Veteran testified before the Board sitting at the RO in August 2009.  The testimony was limited to service connection for PTSD.  A transcript of the hearing is associated with the claims file. 

In November 2009, the Board reopened a final disallowed claim for service connection for post-traumatic stress disorder and remanded the claim for further development including consideration of service connection for psychiatric disorders other than PTSD.  

The claims file shows that the RO denied service connection for systemic neuropathy, bilateral hearing loss, and tinnitus in April 1993.  In correspondence in November 2006 to the Veteran's representative and forwarded to the RO, the Veteran contended that he experienced "systemic neuropathy," vision disorders including cataracts, and heart disease including myocardial infarctions, all secondary to service connected diabetes mellitus.  The Veteran raised an issue of service connection for "whole body" neuropathy again in correspondence to VA in April 2007 and April 2010 and in an attachment to a January 2009 substantive appeal.  In an April 2009 substantive appeal of other issues, the Veteran indicated a desire to reopen claims for bilateral hearing loss and tinnitus incorrectly noting that they were currently still on appeal.  

As these issues were at various times discussed by the Veteran in lengthy statements but have not been submitted as formal claims or adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for residuals of dental trauma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  There is no credible medical or lay evidence of a diagnosis of PTSD. 

2.  The Veteran's anxiety disorder is not related to any aspect of service including traumatic events experienced in the Republic of Vietnam or secondary to a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder including posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 4.125 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In correspondence in March 2005, the RO provided notice that met the requirements except that the notice did not provide information on the criteria for assignment of a rating or effective date.  However, the Board concludes that such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  In several letters to VA adjudicators, Veterans Service Representatives, and Members of Congress, the Veteran contended that his service personnel and treatment records are incomplete because they are missing combat awards and badges and the record of his last promotion.  He suggests that many records were not maintained or were lost because he performed his duties as a member of a small detachment that moved frequently and was assigned to multiple operational units in the field.  The Veteran submitted a July 2006 letter and excerpts from a book published by a former commanding officer in which the author reported that records of medical care and personnel actions were not well maintained because his soldiers worked in small groups attached to other units in the field.  The Veteran also contended that he received a letter from VA addressed to another veteran with the same first and last name but different middle name and suggested that his service records may have been misfiled.  

The Board acknowledges that the nature and circumstances of the Veteran's service in a combat theater were such that some events or incidents of medical care were not documented.  The Board will take this into consideration in the application of statutes and regulations regarding combat service.   Nevertheless, the RO has obtained service treatment and personnel records from the National Personnel Records Center (NPRC) that cover the entire period of the Veteran's service and appear to include all records held at that facility.  The Veteran has not indicated that other records exist and should be requested from other agencies.  Regarding the contention that records may have been misfiled with another soldiers records, the Board noted that the April 2001 letter received by the Veteran was addressed by the RO to him with the correct name and address on the first page and contained information directly related to his claim for pension.  An erroneous middle name was printed only on the header of two succeeding pages.  There is no indication that this error indicates that military records were misfiled by the RO or the NPRC.  

In an August 2009 written statement and at an August 2009 Board hearing, the Veteran indicated that he had been interviewed by four VA counselors or social workers and had applied for a VA vocational rehabilitation program at an unspecified location in 1974 or 1975, in Fresno, California in the 1980s, and in Los Angeles and Santa Barbara, California in the 1990s.  He indicated that these encounters included examinations for PTSD.  The RO requested records from these Vet Centers.  No records of counseling were on file in any location.  The RO obtained a VA vocational rehabilitation program file that showed the Veteran applied for VA benefits in January 2005.  At that time, the Veteran denied any previous application for these benefits.  The vocational rehabilitation file has been associated with the claims file.  

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a signal intercept operator in Army Security Agency and was assigned in small detachments to tactical combat units operating in the Republic of Vietnam from June 1967 to February 1970.  He contends that he experiences posttraumatic stress disorder as a result of traumatic events in combat service. 

In April 1993, the RO denied service connection for PTSD because there was no credible evidence of a diagnosis of PTSD.  The RO noted that service treatment records and VA outpatient treatment records from two VA clinics in California were considered and were silent for any psychiatric symptoms or diagnoses.  In response to a request for counseling records, an administrator at a VA Veteran's Center in Fresno, California reported that no records of counseling of the Veteran were on file.  The Veteran did not express disagreement within one year, and the decision became final. 

The RO received the Veteran's petition to reopen the final disallowed claim for PTSD in January 2005. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.   

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other probative evidence supporting his allegations.  Id. 

A veteran seeking service connection for PTSD may not rely on mere service in a combat zone to support a diagnosis of PTSD.  A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  Service in a combat zone is stressful to some degree to all who are there, whatever their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 
75 Fed. Reg. 39,843 (Jul. 13, 2010) 

 "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

Service personnel records showed that the Veteran was trained as an electronic signals intercept operator and that he was assigned to Army Radio Research companies in the Republic of Vietnam.  The personnel records showed that the Veteran performed duties in small detachments assigned to accompany infantry and airborne forces in the field to collect signals intelligence of value to the tactical unit as well as to combat theater and national intelligence agencies.  The Veteran participated in several campaigns.  However, the records do not show any individual combat citations, and the Veteran would not have been eligible for the Combat Infantryman Badge as he was not designated as an infantryman and was not permanently assigned to the infantry.  

In several written statements and at an August 2009 Board hearing, the Veteran reported that he was present during battles on several occasions when his unit came under incoming mortar fire and that he was wounded in the chest by shrapnel on one occasion while standing perimeter guard duty.  On another occasion his unit was ambushed but the attackers were driven off by friendly aircraft.  He did not report that anyone was killed or injured.  He reported that on one occasion while being transported by helicopter, the aircraft came under fire and he had to jump out from a height of 10 to 12 feet and run for cover and that he injured his teeth during the jump.  The Veteran also reported witnessing the crash of a fully loaded helicopter as it departed his base, killing six soldiers.  He further reported that he was manifested on an aircraft mission but did not participate and that the aircraft was shot down with loss of life.  The Veteran stated that he saw dead and wounded soldiers on many other occasions.  

Service treatment records are silent for any combat injuries.  On a February 1970 discharge physical examination, the Veteran denied any psychiatric symptoms, and none were noted by military examiners.  The Veteran did not report sustaining a shrapnel wound, and no scars were noted by the examiner.  Nevertheless, the Veteran provided detailed accounts of his service that are credible because they are consistent with the nature and circumstances of his training and duties as shown in the service personnel records.  The accounts are also consistent with statements provided by fellow soldiers and his former commanding officer.  Therefore, the Board concludes that the Veteran did participate in some combat action and that traumatic events associated with that combat action occurred.  

In April 1993, the RO denied service connection for PTSD because there was no credible evidence of a diagnosis of PTSD.  The RO noted that service treatment records and VA outpatient treatment records from two VA clinics in California were considered and were silent for any psychiatric symptoms or diagnoses.  In response to a request for counseling records, an administrator at a VA Veteran's Center in Fresno, California reported that no records of counseling of the Veteran were on file.  The claims file showed only that the Veteran received mail at that Veteran's Center.  The Veteran failed to identify any specific stressful events in service and failed to report for an examination.  The Veteran did not express disagreement within one year, and the decision became final.  The RO received the Veteran's petition to reopen the final disallowed claim for PTSD in January 2005. 

In May 2004, a VA outpatient clinician noted that a screening for PTSD was negative.  In August 2004, a VA nurse noted that the Veteran was experiencing anxiety related to pending surgery for a nonservice-connected disorder.  There was no follow-up mental health care after the surgery.  

In January 2005, the Veteran applied for VA vocational rehabilitation benefits and noted that he had never filed a previous claim.  The file contains an eleven page resume with electronic links to internet sites related to the Veteran's business. In addition to web site development, the Veteran reported that he was a licensed private investigator, radio announcer and engineer, and had worked as a manager in several enterprises.  The Veteran reported that he performed intelligence work in military service.  The Veteran underwent several vocational evaluations some of which included personality testing.  In March 2005, one counselor noted that the Veteran "... may be experiencing personal, perhaps mental health difficulties which have had a substantial impact of employability" and  concluded that the Veteran's multiple job history, unemployment since 2000, multiple physical health management issues, and suspicion of underlying psychological issues demonstrated a serious employment handicap.  All evaluations are silent for any mention traumatic events in service or that any factor in the employment handicap was related to service.  

In April 2005, the Veteran was referred for a neuropsychiatric examination for symptoms of memory decline and poor concentration as well as hand tremors and loss of grip dexterity.  A VA neuropsychologist noted that the Veteran denied any history of PTSD or depression although he reported that "some people have felt he may have PTSD due to the way I have handled my life."  The Veteran denied any history of depression, anxiety, or nightmares regarding service in Vietnam.  Rather, the Veteran stated that he enjoyed his service in Vietnam.  However, he also reported that he experienced longstanding irritability and had a fleeting suicidal ideation when thinking about how he lived his life for the last fifteen years.  The psychologist noted no other psychiatric symptoms and no thought disorder in the form of a psychosis.  The psychologist did not diagnose any psychiatric disorder but noted that the Veteran had a fever and bronchial infection at the time and recommended a follow-up appointment after recovery from the illness.  The follow-up appointment did not occur until February 2009.  Another VA neurologist noted the Veteran's reports of continued but intermittent forgetfulness.  A magnetic resonance image of the brain showed microvascular ischemic changes.  The neurologist noted a discussion with the Veteran regarding metabolic effects and the role of diabetes in cognition.  The neurologist did not note any psychiatric symptoms or diagnoses.  There is no evidence in the claims file of any ongoing VA or private mental health treatment or counseling.  

In January 2006, the Veteran's vocational rehabilitation program was placed in an interrupted status because the Veteran had lost contact with a contractor, initially because of inpatient treatment at a private hospital for heart disease.  However, the interrupted status was assigned after two months.  The counselor noted that the Veteran presented with a "multitude of severe physical and psychological disabilities and due to this has been non-cooperative at times with what appears to be highly grandiose thought process in relation to self and employment standards." 

In April 2006, the Veteran expressed disagreement and his program in the area of computer systems technical support was continued.  In a June 2006 notation on a prescription pad, a private physician recommended that the Veteran not participate in the work experience program.  The physician did not indicate the reasons for his recommendation or provide any diagnoses.  There are no further entries in the vocational rehabilitation file.  The only relevant medical document was a copy of the April 2005 neuropsychiatric examination noted above.  

In April 2008 the Veteran underwent a VA compensation and pension examination for PTSD.  The psychologist noted a review of the claims file and electronic medical records.  The Veteran denied any on-going psychiatric treatment but reported that he saw a counselor at a Veteran's Center in California in the 1980s and 1990s for various issues that he did not discuss.  The psychologist noted the Veteran's reports of multiple failed marriages and a desire to isolate himself from others.  The Veteran reported that he had two friends who he saw once per month but had little contact with his family.  The Veteran reported that he had taken college courses and worked at many jobs since discharge from service, the longest as a private investigator for seven years, but was unemployed since 2000.  

The psychologist noted that there were no indicators in the records of participation in combat but that the Veteran reported witnessing dead bodies, men on fire from explosions, and a fall from a helicopter with an injury to his teeth.  The Veteran did not report being wounded in a mortar attack or on any other occasion.  The psychologist noted that the Veteran did not express feelings of distress, horror, or helplessness when witnessing the dead bodies and burned victims.  The psychologist noted that the fall from the helicopter was not in itself a particularly traumatic event.  The Veteran denied any flashbacks, nightmares, intrusive thoughts, or distress at any cues resembling the traumatic experiences.  The Veteran denied experiencing any stimuli associated with the stressors, avoidance of thoughts, feelings, or conversation related to the events, or avoidance of activities or people associated with the trauma.  He reported irritability and anger but no difficulties in concentration, sleep disturbance, hypervigilance, or startle response.  He denied feelings of depression, sadness, loss of pleasure, change in weight, feelings of worthlessness, or recurrent thoughts of death or suicide. 

The psychologist noted that the Veteran's mood was euthymic and overall affect was jovial.  There were no hygiene, attention, concentration, or speech deficits.  The psychologist cited several statements by the Veteran that were unrelated to service but appeared to be bizarre thoughts and a product of magical thinking but not psychotic.  The psychologist did not diagnose any psychiatric disorder but assigned a Global Assessment of Functioning (GAF) score of 55, indicating moderate symptoms related to lack of social support, health, and occupational problems.  The psychologist noted that the Veteran's symptoms did not meet the criteria for PTSD.  

In an August 2008 written statement, the Veteran challenged the adequacy of the VA compensation and pension examination, contending that the psychologist's report contained misstatements, erroneous comments, and lack of follow-through on information that was not understood.  The Veteran noted that he had seen four VA counselors, "possibly one in 1974 or 1975," and several job counselors and social workers who told him that the effects of his service negatively impacted his entire life.  He noted that one VA counselor diagnosed him with PTSD.  The Veteran did not identify the counselor or the dates of treatment in 1974 or 1975 so that relevant records could be requested.  The Veteran further described how his post-service life reflected personal isolation, loss of motivation, and inability to pursue a stable career.  As noted above, the RO requested records of counseling from several Vet Centers.  All responded that no records of counseling were found.  

In February 2009, a VA neurologist noted the Veteran's report of multiple symptoms related to degraded cognitive function.  The physician noted that a magnetic resonance image obtained in December 2008 showed some ischemic brain changes.  After review of other test results, the physician noted that the cognitive degradation may be a complication of diabetes and ordered additional testing.  In the next three months, examiners investigated the symptoms.  In June 2009, the neurologist noted that the Veteran may have experienced a small stroke.  There was no mention of a psychiatric component to the symptoms. 

In July 2009, the Veteran underwent another VA neuropsychiatric evaluation of declining memory and cognitive function.  The same neurologist who performed the April 2005 examination noted a review of the history and the Veteran's report of decreased cognition, memory, and sense of taste.  He also reported an episode of right side numbness and weakness and that he no longer operated an automobile.  The Veteran reported that he felt generally upbeat but was frustrated and depressed at the VA bureaucracy for failing to award service connection for his presumed PTSD.  On examination, the neurologist noted no hygiene, thought process, or communications deficits.  Tests of cognition and memory were normal with language fluency below average but many other tests in the superior range.  Mood was euthymic with no current thoughts of suicide, although the Veteran indicated that he might entertain such thoughts if his health further degraded.  The neurologist noted a mild degree of anxiety related to fears of becoming homeless and declining health.  The neurologist concluded that there was no cognitive degradation since 2005 and that the Veteran's neurologic symptoms were modest inefficiencies.  Any fluctuations may be related to lack of tight control of diabetes. 

In an August 2009 Board hearing, the Veteran described several traumatic events in service as discussed above.  The Veteran stated that he never sought ongoing treatment on the advice of a number of people who told him that it would adversely affect his employability and government-approved licenses.  The Veteran concluded that he was a functioning individual and was advised that his problems were not capable of rehabilitation.  The Veteran's representative stated that since the April 2008 VA examination, he provided the Veteran with a guide to recovering from PTSD published by a Veterans Service Organization.  He asked the Veteran to review the booklet and comment on each of the symptoms mentioned in the material.  The Veteran stated that he had no social interactions or contact with his family and several broken marriages.  He stated that he displayed irritability, a desire to seek confrontation with others, depression, emotional numbing, and apathy.  He expressed feelings of hopelessness and survivor guilt in not having flown on a mission that was later shot down.  He stated that he displayed poor judgment, lack of interest, and a lack of motivation in turning down many education and business opportunities.  He further stated that he was hypervigilant, taking down automobile license numbers, photographs, and investigating sounds of anything on his property. He expressed mistrust of government and educational institutions.  Regarding his treatment in the 1980s and 1990s, he stated that he was unable to obtain those records.   He also stated that he was interviewed for a VA vocational rehabilitation program but was not accepted.  

In November 2009, the Board reopened the claim for service connection for PTSD.  The Board requested additional searches for records of Vet Center counseling, vocational rehabilitation program records, current VA outpatient records, and an additional VA psychiatric examination to include consideration of disorders other than PTSD.  As previously discussed, vocational rehabilitation program records were obtained and Vet Center records were not found.  Records of VA outpatient treatment through February 2010 were obtained and are silent for any mental health treatment or examination.  Clinicians noted that the Veteran experienced difficulty controlling his diabetes and recurrent pain in the hips, knees, and spine.

In June 2010, a VA psychiatrist noted a review of the claims file and noted numerous physical health issues but no previous mental health diagnoses or treatment.  The Veteran reported chronic joint pain, neurologic symptoms associated with diabetes, and the need for significant dental care.  The Veteran denied any suicide ideations or feelings of hopelessness and reported that his sad moods were related to not being able to work or go places that he used to enjoy such as walks in the park because of physical limitations.  On examination, the psychiatrist noted above average intelligence with no thought process, memory, or communications deficits.  The Veteran described the traumatic events in service but the psychiatrist noted no feelings of horror, helplessness, or fear regarding the events.  Although the Veteran reported some violent behavior toward his spouse immediately after service, he now regretted those actions.  The Veteran reported that he had always thought that he was doing well in life but that unidentified other people thought he had PTSD because of his different personality and dislike of social activities.  He reported having performed many different jobs but was unable to sustain them because he thought people including his bosses were "stupid." 

The psychiatrist concluded that the Veteran does experience recollections of traumatic events in service and has difficulty falling or staying asleep.  The Veteran did not endure a sense of horror and dealt with the events appropriately.  PTSD could not account for the Veteran's difficulty completing projects or having significant relationships.  The psychiatrist diagnosed anxiety disorder related to chronic pain from mobility limitations and assigned a GAF of 50.  He noted no cognitive degradation and noted that the symptoms did not interfere with occupational or social functioning.  Rather, he noted that the Veteran showed superior intellectual ability, processing speed, and reasoning skills.  The psychiatrist noted that the anxiety was related to fear of the future potential effects of medical and financial problems, his ruminative style, and chronic pain resulting in physical limitations and was not a manifestation of any psychiatric disorder like PTSD.  

The Board concludes that the VA examination was adequate because it was thorough, included a complete review and discussion of the medical history, and provided clear diagnoses with rationale that addressed all questions posed in the November 2009 Board remand.  As the record requests, incorporation of records received in the claims file, and a VA examination were accomplished, the Board concludes that there was substantial compliance with the instructions in the November 2009 remand. 

The Board concludes that service connection for an acquired psychiatric disorder including PTSD is not warranted.  There is no credible evidence of a diagnosis of PTSD or any psychiatric disorder.   Although there is no clear evidence of the Veteran's participation in combat, the Board concludes that from the lay statements of the Veteran, his fellow soldiers, and other commentary on the nature and circumstances of his service are credible and that the Veteran likely experienced some combat action.  Therefore, the Board concludes that the Veteran did witness traumatic events including the deaths and injury to soldiers in the field and in a helicopter crash.  However, the Board notes that there is no credible medical evidence of recurrent psychiatric symptoms in or after service.  The Board places greatest probative weight on the report of the VA psychologist in April 2008 and VA psychiatrist in 2010 who reviewed the entire record, noted that the Veteran denied experiencing many symptoms that may be associate with PTSD, and concluded that the Veteran's symptoms did not meet the criteria for PTSD.    

Although the Veteran is competent to report his observed mental health symptoms, as he did at the August 2009 hearing, the Board places less probative weight on his reports of symptoms as they are substantially inconsistent with those noted by the VA examiners in April 2008 and June 2010.   Notably, the Veteran also did not report any such symptoms to outpatient VA examiners and was unable to provide the location and dates of relevant treatment by VA counselors in the 1980s and 1990s.  Records of care at two VA clinics were of record and were reviewed at the time of the initial RO denial of service connection.  These records were silent for any psychiatric symptoms.  A California Veteran's Center also reported in November 1992 that no records of counseling were on file.  Moreover, the Veteran reported his symptoms while reading from a publication that listed the symptoms associated with PTSD.  

The Board concludes that the VA examinations were adequate.  The examiner was a doctoral-level psychologist and psychiatrist who reviewed the entire record.  The examiners noted awareness of the Veteran's nature and circumstances of service and his description of traumatic events.  The examiners also noted the Veteran's denial of many symptoms associated with PTSD and provided professional assessments with rationale.  The Board finds no misstatements, erroneous comments, or lack of follow-up on information that would be required of an examining medical professional.  The Board concludes that the examinations are not necessarily inadequate because the examiners did not diagnose PTSD.  The Board places little probative weight on the Veteran's report that he had previously been told of a diagnosis of PTSD by a counselor because he was unable to identify the clinician and date of treatment and because he has not sought any on-going treatment for the disorder.  Rather, the Veteran explained that he did not seek treatment because he was functioning well enough to maintain government licenses and perform occupational duties.  Moreover, the vocational rehabilitation counseling records are silent for any notation regarding events in service.  

The Veteran has one service connected disability: diabetes mellitus, rated as 10 percent disabling.  The Board considered whether the Veteran's anxiety disorder warrants service connection secondary to diabetes but concludes that secondary service connection for an anxiety disorder is not warranted.  The Board places greatest probative weight on the conclusion of the VA psychiatrist in June 2010 who made the diagnosis of anxiety disorder and noted that it was related to the Veteran's fear of worsening physical symptoms affecting his level of mobility.  VA outpatient treatment records showed recurring symptoms of joint pain in the hips, knees, and spine associated with non-service-connected disorders.  Although the Veteran experienced difficulty controlling his service-connected diabetes, the weight of credible lay and medical evidence does not show that the diabetes limits physical activity that is the source of the Veteran's anxiety over his future financial and physical status.  Moreover, the psychiatrist noted that the Veteran's current psychiatric symptoms of mild anxiety had no impact on his occupational or social function.  

The Board acknowledges that the Veteran is competent to report on his symptoms and on the occurrence of events in service.  The Board considered whether the lay evidence constitutes competent and credible evidence of a diagnosis in this particular case.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006). 
In this case, PTSD is a complex psychiatric disorder that requires medical expertise to determine whether a set of symptoms meets the requirements of the diagnostic and regulatory standards.  The Board concludes that as a layperson, the Veteran does not possess the necessary knowledge of medical principles, and his assertions, standing alone, are not probative as to a diagnosis of PTSD.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The weight of the credible and probative evidence demonstrates that the Veteran does not have posttraumatic stress disorder and that his anxiety disorder is not related to any aspect of service or secondary to a service-connected disability.   As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski,
1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder including posttraumatic stress disorder is denied.  


REMAND

The RO received the Veteran's claim for service connection for residuals of dental trauma in January 2005.  In a June 2006 statement, the Veteran described his dental injury in a fall from a hovering helicopter that occurred in February or March 1968.  

After review of the service dental treatment records and a September 2008 VA dental examination, the agency of original jurisdiction, in a December 2008 decision, granted service connection for the purposes of dental treatment for teeth numbers 7 and 8.  In a January 2009 statement, the Veteran expressed disagreement with the December 2008 decision, contending that the dental injury was more extensive.  The Veteran reiterated these arguments in a statement attached to a December 2009 VA Form 9.  The January 2009 statement is a timely expression of disagreement with the December 2008 partial grant of service connection for some but not all contended residuals of a traumatic dental injury.  

The RO has not yet issued a statement of the case regarding this issue or addressed the Veteran's contentions as to the additional scope of the injury.  When a claimant files a timely notice of disagreement, and there is no statement of the case issued, the Board should remand, rather than refer, the issue to the RO.  The failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case on the issue of entitlement to service connection for additional residuals of dental trauma with an appropriate time to respond and instructions on how to perfect a timely appeal if desired. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


